          Case 1:18-cv-04148-PGG
          Case 1:18-cv-04148-PGG Document
                                 Document 33
                                          32 Filed
                                             Filed 02/06/19
                                                   02/06/19 Page
                                                            Page 11 of
                                                                    ot 22



                                COHEN TAUBER SPIEVACK & WAGNER P.C.




 Sari E. Kolatch                                                                 Direct:            212-381-8729
                                                                                 Email:             skolatch@ctswlaw.com



                                                                   February 6, 2019


                                                                      MEMO_ ENDORSEJ? o... d.,_ vj
                                                                    /'~ ~ M ~ ~ YV.,/J-&Yt
Via ECF and Facsimile

Honorable Paul G. Gardephe
United States District Judge                  ~o~ [~9~o_ ~ fJAd,.e ~~
United States District Court                    I :n (}
                                                    n     ~ ~ ~ 0:,- ~ K/V"'l.
                                                                   MA                         J.:.
                                              ,;.l. ~::~· ~ 11. -~(J,,.,,-4 _i,, ~ -£Jvv--e ffe'lf .
                                               /I           A ,I                                                               r


Southern District of New York                                                n
                                                    JI.;{/---;,              '-?YT-fl                        ,·,i:.,,11:~u·
40 Foley Square, Room 2204
New York, NY 10007
                                                                    I                   v

                                                                                        J<J
                                                                                                -      _,,

                                                                                                      Uil""-!O~K1e1       •~   i
        Re:  White Beech SNC, LLC v. Petroleos de Venezuela, S.A. and                                 en~k'\iiw.
             Case No. 1:18-cv-4148 (PGG)(HBP)                     ?tud G Gardep e, · · ;, •
                                                                               (pl~ (       ~-.. ··          fJ,
Dear Judge Gardephe:

       This firm represents plaintiff White Beech SNC, LLC ("White Beech") in the above
referenced action. On February 1, 2019, Your Honor ordered White Beech to submit a letter
explaining why this case should be not be stayed in light of Executive Order 13850 (November
1, 2018).

        White Beech is in the processes of seeking guidance from the U.S. Department of the
Treasury's Office of Foreign Asset Control ("OFAC") to determine whether any existing general
license authorizes the continuation of this litgation and issuance of a final judgment against
Petroleos de Venezuela, S.A. ("PDVSA") and PDVSA Petroleo, S.A. ("PPSA").

        White Beech does not object to a stay of this action until either (i) White Beech receives
such confirmation from OF AC (directly or by means of a published guidance); (ii) OFAC issues
a general license or regulation which authorizes litigation such as this one to proceed to
judgment; (iii) White Beech obtains a specific license to proceed to judgment in this litigation; or
(iv) the sanctions against PDVSA and PPSA are otherwise amended in relevant manner or
rescinded.




 420 Lexington Avenue I New York, New York 10170 I Phone: 212.586.5800 I Fax: 212.586.5095 I www.ctswlaw.com
             Case 1:18-cv-04148-PGG
             Case 1:18-cv-04148-PGG Document
                                    Document 33
                                             32 Filed
                                                Filed 02/06/19
                                                      02/06/19 Page
                                                               Page 22 of
                                                                       of 22

                                                                                     c ITI s jw
Honorable Paul G. Gardephe
February 6, 2019
Page 2 of2



           We will promptly notify the Court as soon as we become aware that one of these events
    have occurred.

                                                      Respectfully submitted,



                                                      Sari E. Kolatch




    cc: All counsel of record (via ecf)
